         Case 1:21-cr-00224-TSC Document 15-1 Filed 06/02/21 Page 1 of 2




                                                         U.S. Department of Justice

                                                         Channing D. Phillips
                                                         Acting United States Attorney

                                                         District of Columbia


                                                         Judiciary Center
                                                         555 Fourth St., N.W.
                                                         Washington, D.C. 20530


                                               June 2, 2021

Mr. David Bos, Esq.
Attorney for Kenneth Grayson
Email: David_Bos@fd.org

        Re:     United States v. Kenneth Grayson
                Case No. 1:21-CR-224-TSC

Dear Counsel:
        In accordance with Rule 16 of the Federal Rules of Criminal Procedure and as otherwise
required by law (e.g., Brady v. Maryland, 373 U.S. 63 (1963), United States v. Giglio, 405 U.S.
150 (1972)), on March 23, 2021 and on June 2, 2021, the government produced the following items
of preliminary discovery through USAfx:

    •   (1) Video Part 1 of Kenneth Grayson Interview
    •   (2) Video Part 2 of Kenneth Grayson Interview
    •   (3) FBI Report Opening EC
    •   (4) FBI Report Intake
    •   (5) FBI Report Baselines
    •   (6) FBI Report Interview
    •   (7) FBI Report Intake 2
    •   (8) FBI Report FB Warrant
    •   (9) FBI Report Face Match

    The government will continue to supplement discovery in this case. Due to the extraordinary
nature of the January 6, 2021 Capitol Attack, the government anticipates that a large volume of
materials may contain information relevant to this prosecution. These materials may include, but
are not limited to, surveillance video, statements of similarly situated defendants, forensic searches
of electronic devices and social media accounts of similarly situated defendants, and citizen tips.
The government is working to develop a system that will facilitate access to these materials. In the
meantime, please let me know if there are any categories of information that you believe are
particularly relevant to your client.
         Case 1:21-cr-00224-TSC Document 15-1 Filed 06/02/21 Page 2 of 2




       Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

        Additional materials will be provided after the entry of a Protective Order in this case.

        I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant
disclose prior statements of any witnesses defendant intends to call to testify at any hearing or trial.
See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such material
be provided on the same basis upon which the government will provide defendant with materials
relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant provide the government with the appropriate written notice if defendant
plans to use one of the defenses referenced in those rules. Please provide any notice within the
time period required by the Rules or allowed by the Court for the filing of any pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                Sincerely,


                                                /s/Frances E. Blake
                                                Frances E. Blake
                                                Assistant United States Attorney




                                                   2
